DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “wherein the hulupones product has a summed mass fraction of 2- methyl-propanoic acid, 3-methyl-butanoic acid, 2-methyl-butanoic acid, lupuloxinic acid, (dehydro)lupulenol, 5-(3-methyl-2-butenyl)-isohumulones, 
Claim 1 also recites the broad recitation “comprising carrying out the oxidation of one or more lupulones thereby forming one or more hulupones in a solvent medium comprising at least 50 volume% alcohol solvent”, and the claim also recites “preferably at least 50 volume ethanol, more preferably at least 75 volume ethanol, most preferably an all ethanolic solvent medium”, which is the narrower statement of the range/limitation.
Claim 1 further recites the broad recitation “provided as alkaline earth metal complexes or salts”, and the claim also recites “preferably also in the presence of one or more alkali metal bases or salts”, which is the narrower statement of the limitation.
Claim 5 recites the broad recitation “wherein the hulupones product has a summed mass ...  below 20 weight%”, and the claim also recites “preferably below 10 weight%, more preferably below 5 weight%”  which is the narrower statement of the range/limitation.
Claim 5 recites the broad recitation “comprising carrying out the oxidation of one or more lupulones in an aqueous alkaline medium comprising at least 50 volume% of water”, and the claim also recites “preferably at least 75 volume%” water, most preferably an all aqueous solvent medium”  which is the narrower statement of the range/limitation.
Claim 7 recites the broad recitation “by subjecting the alkali metal hulupates” to an acidification”, and the claim also recites “preferably by acidifying an aqueous medium wherein the alkali metal hulupates are dissolved or dispersed, or by mixing the precipitated phase comprising the alkali metal hulupates with an aqueous acidic medium” which is the narrower statement of the range/limitation.

Claim 10 recites the broad recitation “comprising carrying out the oxidation of one or more lupulones in a solvent medium comprising at least 50 volume alcohol solvent”, and the claim also recites “preferably at least 50 volume% ethanol, more preferably at least 75 volume% ethanol, most preferably an all ethanolic solvent medium”, which is the narrower statement of the range/limitation.
Claim 10 recites the broad recitation “with an initial molar ratio of alkaline earth metal cations to lupulones in the range of 0.1-10”, and the claim also recites “preferably in the range of 0.5 to 1.5” which is the narrower statement of the range/limitation.
Claim 11 recites the broad recitation “with an initial molar ratio of alkali metal cations to lupulones preferably in the range of 1-3, and the claim also recites “more preferably in the range 1.5-2” which is the narrower statement of the range/limitation.
Claim 11 recites the broad recitation “wherein the alkali metal cation is preferably provided in the aqueous alkaline mixture as an alkali metal base”, and the claim also recites “more preferably as alkali metal hydroxide (e.g. potassium hydroxide) or as alkali metal carbonate” which is the narrower statement of the range/limitation.
Claim 12 recites the broad recitation “...  is contacted with an activated carbon adsorbent”, and the claim also recites “preferably a non-acidic activated carbon adsorbent” which is the narrower statement of the range/limitation.
The same rationale applies to claims 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27 and 28. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1-13- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap 
Hence, the only active method step as recited is:
--oxidation of lupulones to hulupones in an alcohol solvent in the presence of one or more alkaline earth metal cations.
It is not clear if the recitation of “the presence of one or more alkaline earth metal cations” refers to the oxidation process or to the hulupones in the solvent. 
The claim does not recite any additional methods steps. Instead, the hulupone product is characterized by a summed mass fraction of 
2- methyl-propanoic acid, 
3-methyl-butanoic acid, 
2-methyl-butanoic acid, 
lupuloxinic acid, 
(dehydro)lupulenol, 
5-(3-methyl-2-butenyl)-isohumulones, 
lupulones derivatives with a retained six-membered ring from the original lupulone(s) with a molecular weight higher than the lupulone(s), and 
bi- and tricyclic lupulones derivatives with a retained six-membered ring from the original lupulone(s) below 20 weight relative to the mass of hulupones present.
This limitations appears to refer to the result of the purification process of hulupones, where the hulupone fraction obtained after the oxidation of lupulones is further purified to remove any unwanted constituents.

Applicant’s attention is further directed to claims 28 and 29 that contain limitations in parenthesis. It is not clear how the limitations of “(boiling)” and “(primary) further limit the claims.
The limitation of “derivatives” in claims 1, 4-6, 8, 9, 14, 16-18, 22 and 24-26 renders the claims indefinite because it sis not clear what is encompassed by this term
Terms like derivatives include compounds obtained from another compound by a chemical reaction (including compounds which are structurally remote from the starting material), functional derivatives (such as compounds, wherein hetero-atoms are exchanged by alternative atoms), compounds with numerous different types of side groups etc.
Claim 22 recites the limitation of “[a] method of bittering a beverage, in particular a beer, comprising the use of a hulupones product according to claims 14-24, ... as a bittering preparation”. Hence, claim 22 recites a broad limitation  
Claim 22 recites the broad recitation of “a beverage”, and the claim also recites “in particular a beer” which is the narrower statement of the range/limitation. The claim(s) is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In case, when “beer” is an optional feature, then claims 28 and 29 do not further limit claim 22.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-29 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Forrest et al (US 4717580 A).
Forrest et al discloses:
A method of enhancing the bitterness of beer by oxidation of β-acids obtained from a carbon dioxide extract of hops and introducing the resulting hulupone, preferably at least partially purified, into the beer. The extract contains also α-acids which are isomerized, separated from the β-acids, and introduced into the beer. The result is a high yield of bitterness-producing material for use in the brewing process (Abstract).
As the iso-β-acids provide the majority of the useful substances in the reaction mixture it has not previously been considered important or practically possible to retrieve the β-acids, but we have now demonstrated that bitterness of beer can be enhanced economically by effective separation and oxidation of the β-acids and addition of the oxidised material to the brewing process. 
According to the present invention there is provided a method of providing bitter flavour for beer, comprising providing a carbon dioxide extract of hops containing α-acids and β-acids, separating the β-acids and the α-acids, oxidising the β-acids 
The hulupone-containing mixture is preferably subjected to precipitation from an alkaline medium, by reducing the pH of the medium, to precipitate out undesired product and unreacted .beta.-acid. When the oxidation of the β -acid is performed in alkaline solution the pH is typically about 9 to 11, and reduction of the pH to about 7 to 8.5 results in precipitation of the undesired material. The pH reduction may be performed by passing carbon dioxide gas through the reaction mixture. 
The oxidation of the β-acids is preferably conducted with molecular oxygen, for example by bubbling gaseous oxygen through the reaction mixture containing the β-acid. This may be at elevated temperature. The oxidation is preferably carried out in aqueous alkaline solution. This is most effectively a solution of potassium hydroxide, but other bases such as potassium carbonate may be used. The pH is preferably from 9 to 11. Further, the oxidation may be carried out under pressure using for example air as the oxidising agent (Col. 1 line 55-Col. 2 line 20). 

In regard to the purification of the hulupones, Forrest et al discloses:
The present method not only allows easy separation of the iso-α-acids but also allows the β-acids to be recovered for oxidation and addition to the brewing process to enhance the bitterness and increase the process yield. 
This can be enhanced by purifying the oxidised β -acids to remove co-existing lupuloxinic acid, by decarboxylating the lupuloxinic acid to lupulenol at reduced pH, for example around 4.5, at which the lupulenol precipitates from solution and can then easily be separated (Col. 2 line67- Col. 3 line 9). 

Further , in regard to the purification of the hulupones, Forrest et al discloses:
The liquid β-acids run off from the vessel 2 were then dissolved in a 1000 litres of a 1% aqueous potassium hyrdroxide solution at a rate of 3% w/v of β-acids. The resulting solution was heated to 70°-90°C. (preferably 90°C) and gaseous oxygen was bubbled through for 3-5 hours (preferably 3.5 hours). The reaction was monitored hourly by high-pressure liquid chromatography. 
 After 3.5 hours the lupulones concentration had fallen from 30,000 ppm to zero and hulupone concentration had risen to 9000 ppm. 

The hulupone and lupuloxinic acid were present in the solution in approximately equal amounts, and the solution could then be passed in that condition for addition with the iso-α-acids to beer following its fermentation stage of manufacture. Alternatively and preferably the solution was purified to remove the lupuloxinic acid by reducing the pH of the solution to 4.5 using sulphuric acid, and boiling the solution to convert the lupuloxinic acid to lupulenol by decarboxylation. The lupulenol precipitated as an oil from the solution at pH 4.5 leaving the hulupone as the only significant dissolved substance, this being confirmed by high-pressure liquid chromatography and mass spectroscopy. The lupulenol was then separated by running off, and the remaining solution of hulupones was filtered to remove solid impurities (Col. 4 line 53-Col. 5 line 16).
In regard to the recitation of the addition of hulupones to beer, Forrest et al discloses “the hulupones solutions were then added to beer following its fermentation stage of manufacture, to impart bitter taste and other flavouring to the beer“ (Col. 5 lines 17-20). 
Forrest et al discloses a method of providing bitter flavor for beer, comprising the steps of providing a carbon dioxide extract of hops containing alpha-acids and beta-acids; oxidizing the separated beta-acids so as to produce a mixture containing hulupone; and introducing the hulupone into the beer during its manufacture. In example 1 (Col. 4 line 53 - col. 5 line 20), Forrest et al teaches a process of oxidizing beta-acids (lupulones) with gaseous oxygen in aqueous potassium hydroxide solution (aqueous alkaline medium) under monitoring by HPLC. The obtained lupulones and lupuloxinic acid which is an oxidation side-product and a derivative is removed from the remaining lupulones. Subsequently, this mixture is purified to remove lupuloxinic acid by reducing the pH to 4.5 using sulphuric acid and boiling. The product comprises hulupone “as the only significant dissolved substance” (col. 5 lines 10-13) which is 
Hence, Forrest et al anticipates claims 14-29.
Alternatively,  in regard to the concentration recitations of “summed mass fraction of 2-methyl-propanoic acid, 3-methyl-butanoic acid, 2-methyl-butanoic acid, lupuloxinic acid, (dehydro)lupulenol, 5-(3-methyl-2-butenyl)-isohumulones, lupulones derivatives with a retained six-membered ring from the original lupulones with a molecular weight higher than the lupulones, bi- and tricyclic lupulones derivatives with a retained six-membered ring from the original lupulones, and lupulones below 20 weight%, preferably below 10 weight%, more preferably below 5 weight%, relative to the mass of hulupones present”, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al (US 4717580 A) in view of Wuesthoff (EP 0032639).
In regard to claims 1-13, Forrest et al discloses:
A method of enhancing the bitterness of beer by oxidation of β-acids obtained from a carbon dioxide extract of hops and introducing the resulting hulupone, preferably at least partially purified, into the beer. The extract contains also α-acids which are isomerized, separated from the β-acids, and introduced into the beer. The result is a high yield of bitterness-producing material for use in the brewing process (Abstract).
As the iso-β-acids provide the majority of the useful substances in the reaction mixture it has not previously been considered important or practically possible to retrieve the β-acids, but we have now demonstrated that bitterness of beer can be enhanced economically by effective separation and oxidation of the β-acids and addition of the oxidised material to the brewing process. 
According to the present invention there is provided a method of providing bitter flavour for beer, comprising providing a carbon dioxide extract of hops containing α-acids and β-acids, separating the β-acids and the α-acids, oxidising the β-acids to produce a mixture containing hulupone and introducing the hulupone into the beer during its manufacture. 
The hulupone-containing mixture is preferably subjected to precipitation from an alkaline medium, by reducing the pH of the medium, to precipitate out undesired product and unreacted .beta.-acid. When the oxidation of the β -acid is performed in alkaline solution the pH is typically about 9 to 11, and reduction of the pH to about 7 to 8.5 results in precipitation of the undesired material. The pH reduction may be performed by passing carbon dioxide gas through the reaction mixture. 
The oxidation of the β-acids is preferably conducted with molecular oxygen, for example by bubbling gaseous oxygen through the reaction mixture containing the β-acid. This may be at elevated temperature. The oxidation is preferably carried out in aqueous alkaline solution. This is most effectively a solution of potassium hydroxide, but other bases such as potassium carbonate may be used. The pH is preferably from 9 to 11. Further, the oxidation may be carried out under pressure using for example air as the oxidising agent (Col. 1 line 55-Col. 2 line 20). 


The present method not only allows easy separation of the iso-α-acids but also allows the β-acids to be recovered for oxidation and addition to the brewing process to enhance the bitterness and increase the process yield. 
This can be enhanced by purifying the oxidised β -acids to remove co-existing lupuloxinic acid, by decarboxylating the lupuloxinic acid to lupulenol at reduced pH, for example around 4.5, at which the lupulenol precipitates from solution and can then easily be separated (Col. 2 line67- Col. 3 line 9). 

Further , in regard to the purification of the hulupones, Forrest et al discloses:
The liquid β-acids run off from the vessel 2 were then dissolved in a 1000 litres of a 1% aqueous potassium hyrdroxide solution at a rate of 3% w/v of β-acids. The resulting solution was heated to 70°-90°C. (preferably 90°C) and gaseous oxygen was bubbled through for 3-5 hours (preferably 3.5 hours). The reaction was monitored hourly by high-pressure liquid chromatography. 
 After 3.5 hours the lupulones concentration had fallen from 30,000 ppm to zero and hulupone concentration had risen to 9000 ppm. 
Gaseous carbon dioxide was then bubbled through the reaction mixture to reduce the pH to 7-7.5, and the unreacted lupulones precipitated out from around pH 8.5, leaving the hulupone in solution. The precipitated lupulone was then removed by filtration to leave a bitter, yellow solution of hulupone and lupuloxinic acid. 
The hulupone and lupuloxinic acid were present in the solution in approximately equal amounts, and the solution could then be passed in that condition for addition with the iso-α-acids to beer following its fermentation stage of manufacture. Alternatively and preferably the solution was purified to remove the lupuloxinic acid by reducing the pH of the solution to 4.5 using sulphuric acid, and boiling the solution to convert the lupuloxinic acid to lupulenol by decarboxylation. The lupulenol precipitated as an oil from the solution at pH 4.5 leaving the hulupone as the only significant dissolved substance, this being confirmed by high-pressure liquid chromatography and mass spectroscopy. The lupulenol was then separated by running off, and the remaining solution of hulupones was filtered to remove solid impurities (Col. 4 line 53-Col. 5 line 16).

In regard to the recitation of the addition of hulupones to beer, Forrest et al discloses “the hulupones solutions were then added to beer following its fermentation stage of manufacture, to impart bitter taste and other flavouring to the beer “ (Col. 5 lines 17-20). 
Further in regard to the concentration recitations of “summed mass fraction of 2-methyl-propanoic acid, 3-methyl-butanoic acid, 2-methyl-butanoic acid, lupuloxinic acid, (dehydro)lupulenol, 5-(3-methyl-2-butenyl)-isohumulones, lupulones derivatives with a retained six-membered ring from the original lupulones with a molecular weight higher than the lupulones, bi- and tricyclic lupulones derivatives with a retained six-membered ring from the original lupulones, and lupulones below 20 weight%, preferably below 10 weight%, more preferably below 5 weight%, relative to the mass of hulupones present”, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 

Further, regarding the concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Wuesthoff is further relied upon as a teaching of various purification techniques for hulupones that result in purified hulupone fraction substantially free of undesired constituents. Wuesthoff discloses the process of oxygenation reaction, in which lupulones are converted into hulupone (page 1). 
In regard to the purification of the hulupone fraction Wuesthoff discloses:
The hulupone product obtained from the process of this invention is readily isolated by conventional techniques. For example, the product can be recovered simply by filtration, and it can be purified by known methods for hulupone compounds, if desired. In the case wherein a heterogeneous catalyst has been used, a simple method of purification which is often used involves dissolution of the hulupone in methanol, filtration of the methanol solution and removal of the methanol by solvent evaporation (page 9).

Wuesthoff is also relied upon as a teaching of different solvents that could be employed in the oxidative conversion of lupulones to hulupones:
Several methods have been developed for the oxidative conversion of lupulones to hulupones. For example, the conversion can be carried out using oxygen in the presence of sodium sulfite in alcoholic solution, or with sodium peroxydisulfate in ethanol. In another method lupulone-containing substances 

Both references are directed to the oxidative conversion of lupulones to hulupones with further purification of the hulupone product. Hence, one of ordinary skill in the art would have been motivated to modify Forrest et  in view of Wuesthoff and to employ any conventional separation techniques in order to obtain hulupone product of highest purity. Hence, one of ordinary skill in the art would have been motivated to modify Forrest et  in view of Wuesthoff and to employ any conventional solvent including ethanol in the oxidative conversion of lupulones to hulupones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VERA STULII/            Primary Examiner, Art Unit 1791